Alexander, J.*
¶59 (concurring in result reached by lead opinion) — The lead opinion and concurrence/dissent each agree that because Angela Erdman submitted her claims involving matters of discipline, faith, and ecclesiastical law to the Presbytery of Olympia and did not appeal the decision of that body, we must accept that decision as final and binding. That conclusion, in my judgment, resolves the case, and we should not, as the lead opinion and concurrence/dissent do, speculate about what this court should do in factually dissimilar cases that may come before the court in the future.
Fairhurst, J., concurs with Alexander, J. Pro Tem.

 Justice Gerry L. Alexander is serving as a justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).